Citation Nr: 1504718	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-28 012	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left upper extremity neuropathy.

2.  Entitlement to service connection for right upper extremity neuropathy.

3.  Entitlement to service connection for left lower extremity neuropathy.

4.  Entitlement to service connection for right lower extremity neuropathy.

5.  Entitlement to service connection for left shoulder impingement.

6.  Entitlement to service connection for right shoulder impingement.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for Heterotropic bone and calcifications bridging the anterior aspect of the C5 and C6 disc condition, bone fragment posterior to C7 spinous process and small disc bulge and osteophyte at C6-C7.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for a small hiatal hernia.

11.  Entitlement to service connection for posttraumatic headaches.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for depressive disorder, not otherwise specified with anxiety symptoms. 

14.  Entitlement to service connection for bilateral hearing loss.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to an evaluation in excess of 40 percent for dorsolumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009, August 2010, and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system were reviewed.  VA letters dated in January 2014 regarding notice of the Veteran's death are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

On January 26, 2015, the Board obtained notification from the Social Security Administation that the Veteran died in January 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 

ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


